Citation Nr: 1209366	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-17 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1998.  

This matter is on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned in August 2010.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to active duty.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is seeking entitlement to service connection for tinnitus, which he asserts is due to his service as an infantry officer in the U.S. Army.  Specifically, at his hearing before the Board in August 2010, he stated that he served as a rifle platoon leader and was a member of the Army pistol team.  He also stated that he noticed a ringing in his ears after live fire exercises, which have appeared to have continued since that time.

As an initial matter, the Veteran's DD-214 confirms that his primary specialty while on active duty was in the infantry, and that his assertions are consistent with the nature of his service.  Therefore the Board may concede that the Veteran was exposed to loud noise while on active duty.  

Given that exposure to loud noise while in service has been conceded, the Board determines that service connection should be granted for tinnitus.  Here, the evidence includes an October 2008 statement from a private physician, who stated that the Veteran's hearing disorder, and specifically his tinnitus, could be associated with his in-service acoustic trauma.  Similarly, a second physician provided two statements, both from December 2008, where he also opined that the Veteran's tinnitus could be related to military service.  

It is true that not all of the evidence in the record weighs in the Veteran's favor.  Namely, at a VA examination he underwent in March 2010, the examiner diagnosed tinnitus.  However, the examiner opined that the Veteran's tinnitus was not likely that it was related to military service.  In providing this opinion, the examiner reflected that the Veteran did not complain of tinnitus either during active duty or at the time of a VA examination he underwent in July 1998.  While he did undergo a prior VA examination in December 2009, that examiner declined to provide an opinion.  

While the VA examiner's March 2010 opinion does have some probative value, the Board finds that it does not afford sufficient weight to the Veteran's statements regarding this disorder.  Specifically, it is true that the Veteran, as a lay person, is generally not competent to self-diagnose most disorders or to provide testimony regarding their nature or etiology.  However, he is competent to discuss the nature of tinnitus, as it is a disorder that is identified purely on his own reported symptoms.  See Jandreau, 492 F.3d 1372 at 1377.  Moreover, he is competent in all cases to discuss symptoms, as they come to him through his own senses, and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr, 21 Vet. App. at 307; Buchanan, 451 F.3d at 1331. 

Here, there is little in the evidence that would render the Veteran's assertions of tinnitus since active duty to be non-credible.  While it is true that he did not claim to have tinnitus during active duty or at his VA examination in July 1998, it is not clear anywhere in these records that he was ever asked if he experienced these symptoms.  Moreover, the evidence does not indicate that he experienced exposure to loud noise in the years since active duty that could have been a contributing factor.  

Thus, the Board finds that the Veteran's assertions that he had tinnitus since active duty are credible.  Therefore, when resolving all reasonable doubt in the Veteran's favor, it is at least as likely as not that his tinnitus is attributable to active duty, and the appeal is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


